—In an action to recover damages for medical malpractice, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Levine, J.), dated March 4, 1998, as denied her motion, inter alia, to vacate an order of the same court, dated November 20, 1996, and a judgment of the same court, entered February 11, 1998, dismissing the complaint. The appeal brings up for review so much of an order of the same court, dated October 21, 1998, as, upon reargument, adhered to the original determination (see, CPLR 5517 [b]).
*477Ordered that the appeal from the order dated March 4, 1998, is dismissed, without costs or disbursements, as that order was superseded by the order dated October 21, 1998, made upon re-argument; and it is further,
Ordered that the order dated October 21, 1998, is affirmed insofar as reviewed, without costs or disbursements, for reasons stated by Justice Levine at the Supreme Court in his memorandum decision dated March 4, 1998. Santucci, J. P., Joy, Friedmann and Goldstein, JJ., concur.